DETAILED ACTION
Note to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a length of the second hosel being greater than the length of the first hosel” in claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 


Claims 1-6, 21, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Tassistro et al. (herein “Tassistro”; US Pub. No. 2018/00036605 A1) in view Stokke et al. (herein “Stokke”; US Pub. No. 2017/0120112 A1) in view of Reed et al. (herein “Reed”; US Pub. No. 2004/0214655 A1) as evidenced by Reed et al. (herein “Reed ‘484”; US Pub. No. 2005/0277484 A1).
Regarding claim 1, Tassistro discloses a plurality of two or more golf club heads (abstract, par. [0134], and Fig. 38; noting the prior art invention can clearly be used in a “set” of golf clubs having different lofts) comprising: a first golf club head further comprises a first hosel, a first hollow sole cavity, and a first cap, defining a first loft angle measured in degrees and a first CG-C-SA measured in mm (Fig. 6 and par. [0094]; noting loft and CG-C-SA are inherent); a second golf club head further comprises a second hosel, a second hollow sole cavity, a second weight adjustment portion, and a second cap, defining a second loft angle measured in degrees and a second CG-C-SA measured in mm (Fig. 6 and par. [0094]; noting loft and CG-C-SA are inherent); wherein the CG-C-SA is a distance along a Z-axis, measured from the hosel bore axis to a CG of the golf club head (Fig. 6; noting this is inherent); wherein the second weight adjustment portion at least partially fills the second cavity (Fig. 6 and par. [0094]), and wherein the second loft angle is greater than the first loft angle (Fig. 38; disclosing lofts of 48 and 50, amongst others, for the prior art invention); wherein both the first loft angle and the second loft angle are both greater than 52 degrees (par. [0134]; noting 46 to 64 degrees makes obvious the claimed range).  It is noted that Tassistro that the second cavity has a volume greater than a volume of the first cavity.  However, Stokke discloses a similar iron wherein the second cavity has a volume greater than a volume of the first cavity (par. [0241]; noting increasing volume of the cavity for increasing loft).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Tassistro to make the second cavity has a volume greater than a volume of the first cavity as taught by Stokke because doing so would be use of a known technique (making the volume of the cavity larger in the higher lofted club) to improve a similar product (at least two different lofted clubs having sole cavities) in the same way (making the volume of the cavity larger in the higher lofted club in order to change cg location and weight distribution).  Finally it is noted that the combined Tassistro and Stokke do not specifically disclose wherein the first CG-C-SA and the second CG-C-SA both follow a relationship with the first and second loft angles that satisfies the equation below: CG-C-SA < 0.1907 * Loft + 11.17.  However, Reed discloses a set of golf clubs wherein the first CG-C-SA and the second CG-C-SA both follow a relationship with the first and second loft angles that satisfies the equation below: CG-C-SA < 0.1907 * Loft + 11.17 (Table 1; noting Zcg for the Adams Idea 6 iron of 0.539 in or 13.7 mm as compared to a equation value of 16.7 and Zcg for the Adams Idea 9 iron of 0.467 in or 11.9 mm as compared to a equation value of 19.1; see also Reed’484: par. [0010] evidencing the coordinate system and that Zcg is measured from “hosel center line”).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Tassistro to use CG locations that fit the above equation as taught by Reed because doing so would use of a known technique (using a known relationship between loft and Zcg location) to improve a similar product (a set of wedges) in the same way (using a known relationship 
Regarding claim 2, the combined Tassistro, Stokke and Reed disclose that the golf club head has a CG-C-SA relationship with the loft angle that satisfies the equation below: CG-C-SA < 0.0879 * Loft + 11.667 (Reed: Table 1; noting Zcg for the Adams Idea 6 iron of 0.539 in or 13.7 mm as compared to a equation value of 14.2 and Zcg for the Adams Idea 9 iron of 0.467 in or 11.9 mm as compared to a equation value of 15.3; see also Reed’484: par. [0010] evidencing the coordinate system and that Zcg is measured from “hosel center line”) 
Regarding claim 3, it is noted that the combined Tassistro, Stokke and Reed do not specifically disclose that the second CG-C-SA is at most 0.19 mm greater than the first CG-C-SA.  However, Reed discloses a Zcg change of 0.145 mm/degree (Table 1; for the Adams Idea 6 and 9 iron; (13.69-11.86 mm)/(41.5-28.9o)).  In addition, Tassistro discloses the ability to use lofts 52 and 53o (par. [0134]; the disclosed range of 46 to 64o make obvious the two values; see also applicant’ spec, par. [0160]; applicant noting this is based on “a minimum of 1 degree difference” in loft).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that a difference of at most 0.19 mm in Zcg could be used between two differently lofted clubs because doing so would be applying a known technique (using a Zcg change of 0.145 mm/degree within a set of clubs) to a known product (a set of wedges having lofts of 52 and 53o, i.e. one difference degree in loft) to yield predictable results (a constant change of 0.145 mm in Zcg between the wedges having a degree difference in loft, the constant change producing more consistent ball distance).
Regarding claim 4, it is noted that the combined Tassistro, Stokke and Reed do not specifically disclose that the second CG-C-SA is at most 0.15 mm greater than the first CG-C-SA.  However, Reed discloses a Zcg change of 0.145 mm/degree change (Table 1; for the Adams Idea 6 and 9 iron; (13.69-11.86 mm)/(41.5-28.9o)).  In addition, Tassistro discloses the ability to use lofts 52 and 53o (par. [0134]; the disclosed range of 46 to 64o make obvious the two values; see also applicant’ spec, par. [0160]; applicant noting this is based on “a minimum of 1 degree difference” in loft).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that a difference of at most 0.15 mm in Zcg could be used between two differently lofted clubs because doing so would be applying a known technique (using a Zcg change of 0.145 mm/degree within a set of clubs) to a known product (a set of wedges having lofts of 52 and 53o, i.e. one difference degree in loft) to yield predictable results (a constant change of 0.145 mm in Zcg between the wedges having a degree difference in loft, the constant change producing more consistent ball distance).
Regarding claim 5, it is noted that the combined Tassistro, Stokke and Reed do not specifically disclose that the second CG-C-SA is at most 0.10 mm greater than the first CG-C-SA.  However, the combined Tassistro, Stokke and Reed discloses a Zcg change of 0.145 mm (see the rejections of claims 3 and 4 above).  In addition, regarding using a Zcg change of at most 0.10 mm over that of 0.145 mm, it has been held that applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.  In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990) (see MPEP 2144.05 (I) where Titanium Metals Corp. of America v. Banner states “a prima case of obviousness exists where the claimed ranges and the prior art ranges do not overlap but are close enough that one in the art would have expected them to have the same properties")(see also applicant’s spec, par. [0160]; applicant giving no criticality to the value of “at most about 0.10 mm” within the disclosed range of “at most about 0.19 mm”).  Thus, it 
Regarding claim 6, the combined Tassistro, Stokke and Reed disclose that the second hollow sole cavity further comprises a second heel side sole cavity and a second toe side sole cavity, the second weight adjustment portion completely fills the second toe side sole cavity (Tassistro: Fig. 6 and par. [0094]; noting items 615 collectively).
Regarding claim 21, the combined Tassistro, Stokke and Reed disclose that the second cavity if further comprised of a heel side sole cavity and a toe side sole cavity (Tassistro: Fig. 6, item 616 collectively).
Regarding claim 23, it is noted that the combined Tassistro, Stokke and Reed do not specifically disclose that the heel side sole cavity has a volume greater than the toe side sole cavity.  However, the size of the toe weight as compared to the heel weight, it is well known that the larger weight can be placed at either location in order to create a heel or toe bias (see Tassistro: par. [0121] evidencing this).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that a larger heel weight (i.e. larger volume heel weight) could be used to create a heel bias because doing so would be obvious to try choosing from a finite number of identified, predictable solutions (using a heel bias weight, a toe bias weight, or equal toe and heel weight) with a reasonable expectation of success (using a larger volume heel weight over the toe weight in order to create a heel bias and move cg more toward the heel).
Regarding claim 24, the combined Tassistro, Stokke and Reed disclose that the second cap completely covers both the heel side sole cavity and the toe side sole cavity .
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tassistro et al. (herein “Tassistro”; US Pub. No. 2018/00036605 A1) in view Stokke et al. (herein “Stokke”; US Pub. No. 2017/0120112 A1) in view of Reed et al. (herein “Reed”; US Pub. No. 2004/0214655 A1) as evidenced by Reed et al. (herein “Reed ‘484”; US Pub. No. 2005/0277484 A1) and in further view of Lamanna (US Pat. No. 4,715,601).
Regarding claim 7, it is noted that combined Tassistro, Stokke and Reed do not specifically disclose that a length of the second hosel is greater than a length of the first hosel.  However, Lamanna discloses a similar set of clubs wherein a length of the second hosel is greater than a length of the first hosel (col. 5, lines 39-44; noting the higher lofted club has a longer hosel).  Thus, it would have been obvious to one ordinary skill in the art at the time of filing to modify the combined Tassistro, Stokke and Reed to make a length of the second hosel greater than a length of the first hosel as taught by Lamanna because doing so would be use of a known technique (making a higher lofted club have a longer hosel) to improve a similar product (a set of golf clubs) in the same way (making a higher lofted club have a longer hosel to help balance the increased weight of the club head and keep the cg generally in the same location – see Lamanna: col. 5, lines 55-60).
Regarding claim 8, it is noted that the combined Tassistro, Stokke, Reed, and Lamanna do not specifically disclose that the length of the second hosel is greater than 83.5 mm.  However, regarding the exact length of the hosel, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)(see applicant’s spec, par. [0157]; applicant giving no criticality to the specific value of 83.5 mm).  In addition, to support the Examiner’s assertion that exact hosel length is a .

Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


 Response to Arguments
Applicant's arguments filed 12/9/20 have been fully considered but they are not persuasive. 
As discussed in the interview on 12/8/20, the Examiner generally agreed that using a higher lofted club would move the cg backward.  However, the Examiner specifically noted that changing the shape of the higher lofted club would enable a POSA to move the cg forward for a higher lofted club.  Thus, the Examiner only agreed to applicant’s arguments generally speaking.  Applicant specifically requested a reference wherein the cg was moved forward for the higher lofted clubs.  The Examiner noted in the interview that he would try to accommodate applicant’s request.  The Examiner now uses Reed: Table 1, and the Adams Idea 6 and 9 iron to show that 
Reed has replaced Shiraishi.  As such, all arguments with regards to Shiraishi are moot.
With that said, dependent claim 22 structurally overcome the prior art (emphasis added).
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW BRIAN STANCZAK whose telephone number is (571)270-7831.  The examiner can normally be reached on 8:30-10 and 1-3:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571)272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 
/MATTHEW B STANCZAK/
Examiner, Art Unit 3711
2/16/21
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711